CIACCIO, Judge,
concurring.
I concur in the majority’s conclusion that plaintiffs’ petition states a cause of action. We have not determined, as it is not before us to do so, whether plaintiffs have satisfied all time limitations affecting their rights to bring this suit. More particularly, we have not determined whether plaintiffs filed a claim with the deceased’s employer within six months of the date of death or within six months of the date they had reasonable grounds to believe that the death resulted from an occupational disease, as required by La.R.S. 23:1031.1(F).